956 A.2d 199 (2008)
406 Md. 110
Jane DOE, et al.
v.
MONTGOMERY COUNTY BOARD OF ELECTIONS.
No. 61 September Term, 2008.
Court of Appeals of Maryland.
September 9, 2008.
*200 Jonathan S. Shurberg (Jonathan S. Shurberg, P.C., Silver Spring, MD; Joseph S. Kakesh of Arnold & Porter, LLP, Washington, DC; Susan L. Sommer and Natalie M. Chinof, Lamda Legal Defense and Ed. Fund, Inc., New York City), all on brief, for Appellants/Cross-Appellees.
Brief of Public Justice Center, Casa De Maryland, and Maryland Disability Law Center as Amici Curiae for Appellants/Cross-Appellees: Gregory P. Care, Francis D. Murnaghan, Jr., Appellate Advocacy Fellow, Public Justice Center, Baltimore, MD.
Kevin Karpinski (Victoria M. Shearer of Karpinski, Colaresi & Karp, P.A., Baltimore, MD), on brief, for Appellee/Cross-Appellant.
Brief of Amicus Curiae, Maryland Citizens for a Responsible Government Corp., Supporting Appellee/Cross-Appellant: John R. Garza, Rockville, MD; Benjamin W. Bull, Brian W. Raum, Austin R. Nimocks, Amy Smith, Alliance Defense Fund, Scottsdale, AZ.
ARGUED BY BELL, C.J., HARRELL, BATTAGLIA, GREENE, MURPHY, ADKINS and BARBERA, JJ.

PER CURIAM ORDER.
For reasons to be stated in an opinion later to be filed, it is this 9th day of September, 2008,
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the judgment of the Circuit Court for Montgomery County be, and it is hereby, reversed, and the matter remanded to the circuit court with directions to enter judgment in favor of Appellants. Costs to be paid by the Appellee. Mandate to issue forthwith.